Exhibit 99.1 News Release Investor Relations Contact: Jennifer Jarman The Blueshirt Group 415-217-5866 jennifer@blueshirtgroup.com CORRECTION – Internet Patents Corporation Subsidiary Receives Patent Infringement Verdict against Sprint Spectrum LP SACRAMENTO, CA (Marketwired) 06/25/15 In the news release, "Internet Patents Corporation Subsidiary Receives Patent Infringement Verdict Against Sprint Spectrum LP" issued earlier today by Internet Patents Corporation, we are advised by the company that the first U.S. Patent No. in the first paragraph should read "8,387,155" rather than "8,287,155" as originally issued. Complete corrected text follows. Internet Patents Corporation Subsidiary Receives Patent Infringement Verdict against Sprint Spectrum LP Sacramento, CA – June 25, 2015 – Internet Patents Corporation(NASDAQ: PTNT) ("IPC"), today announced a successful jury verdict in favor of its Omaha-based subsidiary, Prism Technologies, LLC (“Prism”) in a patent infringement lawsuit against Sprint Spectrum LP d/b/a Sprint PCS (“Sprint”). At the end of a six day trial in Omaha, the jury in the United States District Court for the District of Nebraska found that the accused Sprint network systems and methods infringe multiple claims of U.S. Patent Nos. 8,387,155 and 8,127,345. Prism was awarded trial damages of $30 million representing a reasonable royalty for Sprint’s infringement for the period from February 2012 through December 2014. The suit against Sprint is the second of five patent infringement lawsuits filed by Prism against wireless carriers. As previously reported, in November 2014, Prism settled on favorable terms with AT&T Wireless. The remaining three suits are against T-Mobile USA, Inc. (October 13, 2015 trial date); United States Cellular Corporation (November 9, 2015 trial date); and Cellco Partnership d/b/a Verizon Wireless (April 4, 2016 trial date). “We appreciate the jury’s hard work and their attention to the evidence. We believe the damage award is further validation of the significant value of our inventions covered by the ‘155 and ‘345 patents,” said Greg Duman, Prism’s president. Prism was represented by Paul Andre, Lisa Kobialka, Jonathan Caplan, Mark Baghdassarian, and Aaron Frankel of Kramer Levin Naftalis & Frankel LLP, Dan Fischer of Koley Jessen P.C., L.L.O., and André J. Bahou, Chief Legal Officer of Prism. About Internet Patents Corporation Headquartered in Sacramento, CA, Internet Patents Corporation (NASDAQ:
